ATTACHMENTS
Attachment 1- a letter dated the 23 May 2002, from FGN awarding OPL 245 to SNUD

Attachment 2- 2 production sharing contract (“PSC”) with Nigerian National Petroleum
Corporation (NNPC), on 22 December 2003

Attachment 3 - Settlement Agreement dated 30% November, 2006, the Court of Appeal
Abuja,

Attachment4- Escrow Agreement dated 22 December 2003, between FGN and SNUD

Attachment5- Block 245 Resolution Agreement dated 29% April, between FGN, NNPC,
SNUD, SNEPCO and NAE

Attachment 6- Block 245 SNUD Resolution Agreement signed 29" April 2011, between
FGN, SNUD and SNEPCO.

Attachment 7- Terms of Settlement signed 29% April 2011, between SNUD, SNEPCO
and Malabu.

Attachment 8- Esctow Agreement 2 signed 4" May 2011, between FGN, NAE and
SNEPCO.

Attachment 9- Letter dated 3 May, 2011 from FGN to NAE and SNUD notifying
SNUD, SNEPCO and NAOC of the release of claims in accordance with

the escrow agreement.
Attachment 10- Letter dated 11" May, 2011 from FGN to SNEPCO awarding OPL
245 to SNEPCO AND NAE jointly.
Attachment 11 - Notice of discontinuance dated 29" April 2011 between FGN and SNUD.

Attachment 12- Escrow Tetmination Notice signed 3rd May 2011 between FGN and
SNUD

Attachment 13- Escrow Completion Notice of Esctow Agreement 2 between FGN, NAE
and SNEPCO

CERTIFIED TRUE COPY
FEDERAL HYGH COURT

OO pac Aas oe

DQ i ee aD Ie

a

S
ATTACHMENT 2

A Production Sharing Contract (“PSC”)
with Nigerian National Petroleum
Corporation. (NNPC}, on 22.4 December
2003. CERTIFIED TRUE aOUBE

aioe “yg sf os
i. (Wo (oles

\Cag The
Production Sharing Contract

BY AND BETWEEN

NIGERIAN NATIONAL PETROLEUM CORPORATION
(THE “GORPORATION")

and

SHELL NIGERIA ULTRA DEEP LIMITED
(THE “CONTRACTOR”)

COVERING: BLOCK 245 OFFSHORE NIGERIA

Dated : Bi 2003

S
4 rug cory
AL HIGH court
hy yr

Agesh Soi
CONTENTS

CLAUSE 1 - DEFINITIONS
CLAUSE 2 - BONUS...
CLAUSE 3- SCOPE,
CLAUSE 4 - TERM voeccoscsn

CLAUSE 5 - RELINQUISHMENT OF AREAS
CLAUSE 6 - WORK PROGRAMME AND EXPENDITURE
CLAUSE 7 - MANAGEMENT COMMITTEE .....scsossssnecs,
CLAUSE 8 - RIGHTS AND OBLIGATIONS OF THE PARTIES

CLAUSE 9- RECOVERY OF OPERATING COSTS AND CRUDE
OIL ALLOCATION vesccssssssssssessee

CLAUSE 12-TITLETO EQUIPMENT/ABANDONMEN
CLAUSE 13 - EMPLOYMENT AND TRAINING OF PERSONNEL.

CLAUSE 14 - BOOKS AND ACCOUNTS, AUDIT AND
OVERHEAD CHARGES... sa

CLAUSE 15 - ROYALTY AND TAXES.,
CLAUSE 16 - INSURANCE. ssecssssssssssssessesccssastsecssene

CLAUSE 17 - CONFIDENTIALITY AND PUBLIC
ANNOUNCEMENTS sssenesaeeeseeneeseeney

CLAUSE 18 - ASSIGNMENT ,
CLAUSE 19 - TERMINATION
GLAUSE 20 - FORCE MAJEURE...
CLAUSE 21 - LAWS AND LANGUAGE..
CLAUSE 22 - NATURAL GAG......... severene
CLAUSE 23 - REPRESENTATIONS AND WARRANTIES
CLAUSE 24 - CONCILIATION AND ARBITRATION,
CLAUSE 25 - EFFECTIVE DATE...
CLAUSE 26 - CHANGE IN LEGISLATION .
CLAUSE 27 - OPERATOR vecesssssssssessrssteccesssenseseesasas

CLAUSE 28 - CONFLICT OF INTERESTS .....ccssessesssessussereseteetesseseaesne
CLAUSE 29- NOTICES ...sseescrssseereeee

CLAUSE 9 - RECOVERY OF OPERATING COSTS AND CRUDE
OIL ALLOCATION..

CLAUSE 10 - VALUATION OF AVAILABLE CRUDE OIL...
CLAUSE 41 - PAYMENT.
CLAUSE 12 - TITLE TO EQUIPMENT/ABANDONMENT

ANNEXES \

AnnexA -OPL 245 Co-ordinates Niger Delta (Offshore) B1
Annex.B= Accounting Procedure B2 B16
Annex C- Allocation Procedure ci-c9

Annex D- Uniform Nomination, Ship Scheduling and Lifting
Procedure Di-D14 ;

Annex E- Procurement and Project Implementation Procedures
E1-E11

ERTIFIED TRUE COPY
FEDERAL/H! I COURT
AB A

Signatre.-\ee fyb heeare 7
Date..- mayartohy si

THIS CONTRACT is made this2W\iay ofS BETWEEN
the NIGERIAN NATIONAL PETROLEUM CORPORATION, a
Corporation established under the laws of the Federal Republic of
Nigeria, with its head office at NNPC Towers, Herbert Macaulay
Way, Central Business District, Abuja (hereinafter referred to as
“the CORPORATION” which expression shall, where the context
so admits, Include Its successors-in-title and assigns) of the one
partand SHELL NIGERIA ULTRA DEEP LIMITED, company
Incorporated under the laws of Federal Republic of Nigeria, having

its registered office at Freeman House, 21/22 Marina, Lagos,

(hereinafter called “CONTRACTOR” which expression shall, where
the context so admits, Include its respective successors-In-title and
assigns) of the other part.

WHEREAS, by virtue of Section 1 of the Petroleum Act Cap 350
Laws of Nigeria 1990 as amended, the Federal Government of the
Federal Republic of Nigeria Is vested with the entire ownership and
contro! of all petroleum in, under or upon any land which Is in
Nigeria or under the territorial waters of Nigeria or within the
Exclusive Economic Zone of Nigeria; and

WHEREAS, the CORPORATION Is the holder of the -oil
prospecting license (OPL) No. 245 described In Annex A hereto
and any subsequent Oll Mining Lease (OML) derived therefrom;
and

WHEREAS, the said area of the OPL 245 and any subsequent
OML shall constitute the Contract Area; and

WHEREAS, by virtue of the Nigerian National Petroleum
Corporation Act Cap 320 laws of the Federation of Nigeria 1890,
the CORPORATION has the right, power and authority to enter into
this Contract; and

WHEREAS, the CONTRACTOR reprasents that it together with Its
Affiliatas has the technical competence and professional skills
necessary to conduct Petroleum Operations and has the funds
both local and foreign for carrying on the said operations and has
agreed to conduct the said operations; and

NOW THEREFORE, in consideration of the premises and the
mutual covenants herein reserved and contained, it Is hereby
agreed as follows:

CLAUSE 1 - DEFINITIONS

As used In this Contract, unless otherwise specified, the following
terms shall have the respective meaning herein ascribed to them:

(a) “Accounting Procedure” means, the Rules and
Procedures as set forth in Annex B and attached to and
forming part of this Contract.

(b) “Affiliate” means, a company or other entity that controls
or is controlled by a Party to this Contract, or which is
controlled by a company or other entity which controls a
Party to this Contract, it being understood that contro!

shail mean ownership by one company or entlty of at
least fifty (50%) percent of:

(i) the voting stock, If the company is a corporation
Issuing stock; or

(il) the controlling rights or Interests, if the entity Is
hot a corporation.

In relation to Shell Nigeria Ultra Deep Limited,
(@)N.V. Koninklijke ~~ Nederlandsche - Petroleum
Maatschapp]),

(b) The “Shall” Transport and Trading Company PLC:
Any company (other than Shell) which is for the time
being directly or indirectly controlled by NV,
Koninkllike Nederlandsche Petroleum Maatschapplj
and the “Shell” Transport and Trading Company, PLC
or elther of them. For the purposes of this definition, a
company Is directly controlled by another company or
companies If such other company or companies hold
shares carrying In the aggregate at least fifty percent
(80%) of votes exercisable at a general meeting of the
first. mentioned company or companies; and a
Particular company fs Indirectly controlled by a
company or companies (hereinafter called the "parent
company or companies") if a series of companies can
be specified, beginning with the Parent company of
companies and ending with particular company so
related that each company of the series, except the

()

“(e)

LV)

(9)

(hn)

)

parent company or companies, is directly controlled by
one or more of the companies earlier in the series,

“Available Crude Oil” means, the Crude Oil won and
saved from the Contract Area.

” “Barrel” means, a quantity or unit of Crude Oil, equal to

forty-two (42) United States gallons at the temperature
of sixty degrees (60') Fahrenheit at normal
atmospheric pressure.

“Budget” means, the cost estimate of items included in
a Work Programme.

“Calendar Year" means, a period of twelve. (12) months
commencing from January 1 and ending the following
December 31, according to the Gregorian Calendar.

“Capital Cost” means, those expenditures incurred and
obligations made in accordance with Article !1.2 of the
Accounting Procedures.

“Commercial Quantity” shall have the same meaning as
defined In the Petroleum Act CAP 350 Laws of the
Federation of Nigerla 1990 as amended.

"Concession Rentals" means, the rents payable on the
OPL and OML under the Petroleum Act CAP 350 Laws
of the Federation of Nigeria, as amended.

CERTIFIED RUE COPY

a)

(k)

(m)

An)

(0)

(p) ”

@)

“Contract Area” means, the area of the OPL 245 and
any OML derived therefrom.

“Contract Year" means, a period of twelve (12)
consecutive months according to the Gregorian
Calendar, from the Effective Date of this Contract or
from the anniversary of the Effective Date.

“Cost Oll” means, the quantum of Avallable Crude Oi!
allocated to the CONTRACTOR for recovery of
“Operating ‘Costs after the allocation of Royalty Oil to
the CORPORATION.

“Crude Ol!’ means, the liquid petroleum which has
been treated but not refined and Includes condensates
but excludes basic sediments and water.

“Deep Offshore” means, any water depth beyond 200
metres,

“Effective Date” means the date on which the sums
specified In Clause 2.4 (a) and Clause 2.1 (b) are paid
by the Contractor

“Forelgn Currency” means, currency other than that of
Nigeria agreed upon by the Parties and acceptable to
the Federal Government of Nigeria.

“Government” means, the Government of the Federal
Republic of Nigeria.

()

(s)

(ty

)

wv)

w)

“Gross Negligence” means, any act or failure to act of
any Senlor Supervisory Personnel (whether sole, joint
or concurrent) which was intended to cause, or which
was in reckless disregard of or wanton Indifference to,
the harmful consequences such act or failure to act
would have on (a) the safety of personnel or property or
(b) Petroleum Operations.

"Lifting Procedure” means, the Rules and Procedures
set forth In Annex D and attached to and forming part of
this Contract.

“Minister” means, the Minister charged with the
responsibility for Petroleum Resources in Nigeria.

“Ministry" means, the Ministry charged with the
responsibility for Petroleum Resources in Nigeria.

“Natural Gas" means, all gaseous hydrocarbons
produced In association with the Crude Oil or from
reservolrs which produce mainly gaseous
hydrocarbons.

“Oil Mining Lease” (‘OML”) means, a lease granted by
the Minister under the Petroleum Act CAP 350, Laws of
the Federation of Nigeria as amended, to a lessee to
search for, win, work, carry away and dispose of
petroleum.

: sane af
Date --.t..fer
(s)

102)

(@)

(aa)

“Oll Prospecting License” (‘OPL”) means, a license
granted by the Minister under the Petroleum Act CAP
350, Laws of the Federation of Nigeria as amended, to
a ficensee to prospect for petroleum.

“Operating Costs” means, expenditures Incurred and
obligations made as determined in accordance with
Article 1] of the Accounting Procedure.

“Party” means, elther the CORPORATION or the
CONTRACTOR and “Parties” means, the
CORPORATION and the CONTRACTOR.

“Petroleum Operations’ means, the winning or
obtaining and transportation of petroleum or chargeable
oll In Nigeria by or on behalf of a company for its own
account by any drilling, mining, extracting or other like
operations or process, not Including refining at a
refinery, in the course of business carried on by the
company engaged In such operations, and all
operations Incidental thereto and any sale of or any
disposal of chargeable oi! by or on behaif of the

company;
!

(ab) “Petroleum Profit Tax" or “PPT” means, the tax pursuant

to the Petroleum Profits Tax Act CAP 354 Laws of the
Federation of Nigeria 1990 as amended.

* eo
(ac) “Proceeds” means, the amount in U.S. Dollars
determined by multiplying the Realizable Price by the
number of Barrels of Available Crude Oil lifted by aither
Party.

(ad) “Profit Oil" means, the balance of Available Crude Oil
-after the allocation of Royalty Oil, Tax Oil, and Gost Oil.

(ae) “Realizable Price” means, the price in U.S. Dallars per
Barrel determined pursuant to Clause 10.

(af) “Royalty” means, the amount payable pursuant to the
Petroleum Act CAP 350 Laws of the Federation of
Nigeria and Petroleum (Drilling and Production)
Regulations Cap 350, Laws of the Federation of Nigeria
1990, as amended.

(ag) “Royalty Oil” means, the quantum of Available Crude
Oil that will generate an amount of Proceeds equal to
the actual payment of Royalty and Concession Rentals.

(ah) "Senior Supervisory Personne!” means, with respect to
a CONTRACTOR, or any of its Affiliates providing
services, any senior supervisory employee who
functions in Petroleum Operations and who Is in charge
of on-site drilling, construction, production, installations
or facilities and related operations, or any other field
operations, or employee who functions at a
management level equivalent to or superior to the

cory
court

(al)

(a))

(ak)

described positions, any person to whom such person
reports (such as an officer or director of such
CONTRACTOR or of any such Affiliate of the
CONTRACTOR),

“Tax Oil’ means, the quantum of Available Crude Oil
allocated to the CORPORATION which will generate an
amount of Proceeds equal to the actual Payment of
PPT,

“Work Programme” means, the statement Itemizing the
Petroleum Operations to be carried out In the Contract
Area for the applicable period as defined In Clause 6,

“Year” means, a period of twelve (12) consecutive
Months according to the Gregorian Calendar.

Reference to the singular Includes a reference to the plural

and vice versa.

The headings used in this Contract are for convenience only

and shall not be used to construe or interpret the Contract,

CLAUSE 2

BONUS

21 Signature/Prospectivity Bonus

42

2.2

2.3

2.4

CONTRACTOR shall make payment of the Signature Bonus
of two hundred and ten million dollars (USS 210 million) as
follows:

(a) the sum of one million United States of America dollars
(US$ 4 million) to the Federal Government of Nigeria
PTDF Account within thirty (30) days of the execution of
this Contract;

(b) the balance of two hundred and nine million dollars (US$
209 million) shall be paid Into a nominated escrow
account, five days after execution of the Escrow

- Agreement in accordance with the terms agreed between
the Parties.

Production Bonus

CONTRACTOR shall pay to the CORPORATION a
Production Bonus as follows: One hundred thousand Barrels
(100,000 bbls) or cash equivalent at the attainment of each of
the following cumulative production levels:

(a) Fifty Million Barrels (560 MMB)
(b)One Hundred Million Barrels (100 MMB)

The Production Bonus provided for in Clause 2.2 hereof shall
be paid within thirty (30) days of such production level being
first attained,

The CORPORATION may serve the CONTRACTOR a thirty-
(30) days notice of revocation, if the CONTRACTOR fails to
pay the Bonuses specified in this Clause. At the expiration of
the revocation notice, this contract shall terminate forthwith.

2.5 The Bonuses provided for in this Clause 2 shall not be
recoverable as Cost Ol, :

CLAUSE 3

SCOPE

3.1. This Contract 's a Production Sharing Contract, governed in
accordance with the terms and provisions hereof. Petroleum
Operations .and provision of financial and technical
fequiraments by the CONTRACTOR under this Contract
shall be with the prior approval of the CORPORATION as
required in Clauses 7.2(6) and (f), 12.4, 18, 19.2 and Annex
E, Article 1.3 (a) and (b) and Articles 3.3, 3.6, and 5.6, and
any other clause requiring approval of CORPORATION
under this Contract. The CORPORATION, as holder of all
rights In and to the Coritract Area, hereby appoints and
conveys to the CONTRACTOR, the exclusive right to
conduct Petroleum Operations in the Contract Area.

3.2 During the term of this Contract the total Available Crude Oil
shall be allocated to the Parties in accordance with the
provisions of Clause 9, the Accounting Procedure (Annex B)
and the Allocation Procedure (Annex C).

3.3 The CONTRACTOR together with its Affiliates shall provide
funds and bear interest on funds, in addition to bearing the

3.4

44

tisk of Operating Costs and the risk required to carry out
Petroleum Operations and shall therefore have an economic
interest in the development of Crude Oil and Natural Gas.

The CONTRACTOR is engaged in Petroleum Operations
pursuant to Petroleum Profits Tax Act Cap 354 Laws of the
Federation of Nigeria 1990 ("PPT Act") as amended and
accordingly, the Companles Income Tax Act 1979 Cap 60
Laws of the Federation of Nigeria 1990, as amended, shall
have no application.

CLAUSE 4

TERM

(a). The term of this Contract, subject to Clauses 4.1 (c) 19

’ and 21 hereln, shall be for thirty (30) years from the
Effective Date, Inclusive of ten (10) years exploration
period under the OPL and twenty (20) years OML
period,

= (b). At the end of the twenty (20) year OML period, the

CORPORATION shall seek the maximum allowed
renewal period of the OML subject to the performance
of all the CONTRACTOR's obligations, to the
satisfaction of the CORPORATION during the expiring
period of the OML. If such renewal Is granted, this |

kc . 15
al eee fla
noe oe
Contract shall be extended for the duration of such
renewal at the option of elthar Party.

(c) If pursuant to the provisions of Clause 6,5 herein,
CORPORATION obtains a new OPL over the Contract
Area or an extension thereof, the Contract shall be
extended for the term of such extension or new OPL:
and the terms of the Contract shall continue to apply
mutatis mutandis for the period of such extension.

CLAUSE §

EXCLUSION OF AREAS

5.1 Subject to Clausas 6.5, 19, and 21, the duration of the OPL
telating to thls Contract shall be for a perlod of ten (10) years
from the Effective Date. At the end of the OPL period,
CONTRACTOR shall relinquish fifty per cent (50%) of the
Contract Area In accordance with the Regulations

CLAUSE 6

CLAUSE 6 - WORK PROGRAMME AND EXPENDITURE

6.1 Within two (2) months after the Effective Date and thereafter
at least three (3) months prior to the beginning of each year
the CONTRACTOR shall prepare and submit for review and
approval by the Management Committes, pursuant to Clause

16

6.2

7, a Work Programme and Budget for the Contract Area
setting forth the Petrolaum Operations which CONTRACTOR
proposes to carry out during the ensuing year, or in case of
first Work Programme and Budget, during the remainder of
the current year. The Management Committee shall review
and approve such Work Programme and Budget in
accordance with Clause 7.4(e) prior to submission of the
Work Programme and Budget to the Ministry.

The minimum Work Programme to be executed by the
CONTRACTOR during the exploration period of this Contract
shall be as follows:

(a) First_(45") Phase - Contract Years 1 to 5:

CONTRACTOR shail acquire from PGS and
process a minimum of 2,500 square kilometer of
3D seismic and drill two (2) walls.

(b) Second (2") Phase- Contract Years 6 to 10:
CONTRACTOR shall drill one (1) wall and if on
the assessment of the Management Committee, it
has made a potentially commercial discovery,
then it shall drill one (1) additional! well which shall
be an appralsal well.

Subject to Clause 6.5, If at the end of any of the phases the
CONTRACTOR should perform less than the minimum Work
Programme required, the amount of money left outstanding
under the performance bond required pursuant to Clause 6.4
shall be forfeited and paid to the CORPORATION,

CERTIFIED WRUE COPY "7
6.3 If CONTRACTOR completes the minimum Work Programme

“stipulated in any of the above phases as described in Clause

6.2 (a), or (b) respectively, CONTRACTOR shall have the

"right to terminate the Contract at the end of each of the above

phases, as provided In Clause 19.6, Subject to Clause 6.5, if

CONTRACTOR falls to fully execute the minimum Work

Programme In any phase, then CORPORATION shall have

the right to terminate this Contract, as provided in Clause
19.4(b).

6.4 (a) Within forty five (45) days after thé Effective Date of
this Contract, CONTRACTOR Shall submit to the
CORPORATION a@ performance bond (in the form
attached and marked Annex F) for the first phase of the
exploration period as security for the performance by
CONTRACTOR of the minimum Work Programme
Stipulated for the first phase, The performance bond
shall be In an agreed format from a reputable

x international bank acceptable to the CORPORATION.

(b) The above obligation of CONTRACTOR to submit a
performance bond as a security shall be separately
fulfilled by the CONTRACTOR In respect of the second
phase of the exploration period, following its entry into
the sald phase.

(c) For the first phase, the performance bond shall be in
the amount of Sixty million U.S, Dollars ($60,000,000)
and for. the second phase in the “amount of Thirty
million U.S, Dollars ($30,000,000),

6.5

7A

(d) The amount of the performance bond submitted by the

CONTRACTOR for each phase shall be reduced

- annually based on the monetary expenditures

CONTRACTOR has incurred in the previous year of such

phase and shall terminate at the end of each phase, if the
minimum work therefore has been performed.

In ‘the event CONTRACTOR Is unable to carry out its
obligations under this Clause 6 or any other provision of the
Contract as @ result of an Order of Court or other
proceedings bafore any other constituted authority affecting
OPL 245 and/or the Contract Area, then upon notification to
the CORPORATION, the time for the performance of such
CONTRACTOR ‘s obligations shall be extended for a period
equal to the period during which CONTRACTOR was unable
to carry out such obligations, and the CONTRACTOR shall
not be in default of such obligations under this Contract. i
Such extension falls outside the statutory OPL period,

‘CORPORATION shall seek an extension of the OPL or

obtain a new OPL over the Contract Area to commence
immediately upon the expiration of the original statutory OPL
term,

GLAUSE 7 - MANAGEMENT COMMITTEE

A Management Committee shall be established within thirty
(30) days from the date of execution of this Contract for the
purpose of providing orderly direction of all matters pertaining
to the Petroleum Operations and Work Programme.

7
FEDERAL MiG
/&B
7.2 The powers and duties of the Management Committee shai!
Include but not limited to the following:

(a) the revision, and approval of all proposed Work
Programmes and Budgets in accordance with Clauses
6.1 and 7.4(e);

(b) the tevisions, and approval of any proposed
recommendations made by elther Party or by any sub-
committee, Pursuant to Clause 7.7 with respect to
Petroleum Operations;

(c) ensuring that the CONTRACTOR carries out the
decisions of the Management Committee and conducts
Petroleum Operations pursuant to this Contract;

(d). the consideration and decision on matters relating to
the relinquishment of areas in the Contract Area
Pursuant to Clause 5; and In accordance with the
petroleum laws;

(e) settlement of claims and litigation in excess of five
‘hundred thousand Naira (N500,000) or the equivalent
thereof In Foreign Currency, or such other amount as
may be approved by the Management Committee In so
far as such claims are not covered by policies of
Insurance maintained under thisContract provided,
however, that such’ settlements which exceed ten

laevis
1)

(9)

{h)

Om

million Naira (N10,000,000) shall be with the approval
of the CORPORATION; ,

consideration and approval of the sale or disposal of
any items or movable property relating to Petroleum
Operations In accordance with the provisions of this
Contract, except for items of historic costs of less than
One hundred thousand (N100,000) Nalra (or such other

. amount as may be approved by the Management

Committees) provided that any intention to sell or
dispose of fixed assets shall be referred to the
CORPORATION;

settlement of unresolved audit exceptions arising from
audits as provided for in Clause 14.3 of this Contract;

ensuring that the CONTRACTOR implements the

» provisions of the Accounting Procedure (Annex B), the

Lifting Procedure (Annex D), and the Procurement and
Project Implementation Procedures (Annex E) and all
amendments and revisions thereto as agreed by the
Parties;

any other matters relating to Petroleum Operations
except:

Gy those matters, reserved to the Parties in their
respective rights pursuant to Clause 8; or

CERTIFIEO/MRUE COPY 2
FEDERAL AIGH COURE,
&/B il. fi
Signature. |...
Dates ofr

Q}

(k)

7.3 (a)

(b)

(it) those matters elsewhere provided for In this
Contract;

Consideration and approval of the sale, disposal or
exchange of Information to. third parties other than
routine exchange of seismic data and other such data
commonly exchanged within the industry; and

Consideration and determination of any other matter
Telating to the Petroleum Operations which may be
referred to It by any Party (other than any proposal to
amend this Contract) or which is otherwise designated
Under thls Contract for reference to it.

The Management Committea shall consist of ten (10)
Persons appointed by the Parties as follows:

CORPORATION. 5
CONTRACTOR - 5

Each Party shall designate by notice in writing to the
other Party, the names of Its Tepresentatives to serve
as members of the Management Committee as
Provided In Clause 7,3(@) hereof and thelr respective
alternates, which members or alternates shall be
authorised to represent that Party with Tespect to the
decisions of the Management Committee. Such notice
Shall give the names, titles and addresses of the
designated members and alternates,

Pon.
(d)

(e)

At least fourteen (14) working days prior to each
scheduled Management Committee meeting, the
secretary shall provide an agenda of matters, with
briefs, to be considered during such meeting. Any Party
desiring to have other matters placed on the agenda
shall give notice to the other Party not less than seven
(7) working days prior to the scheduled meeting. No
other matter may be Introduced into the agenda
thereafter for deliberation at the meeting unless
mutually agreed by the Parties. No agenda shall be
required In the event of an emergency meeting called
pursuant to Clause 7.4(b).

Either Party may change any of its respective members
or alternates as described in Clause 7.3(b) fram time to

catime by notifying the other Party in writing not less than

ten (10) days In advance of the effective date of such
change.

The CORPORATION shall appoint one of Its five (5)
members as the chairman of the Management
Committee and the CONTRACTOR shall appoint the
secretary, The secretary shall not be a member of the
Management Committee but shall keep minutes of all
meetings and records of all decisions of the
Management Committee. The minutes of each meeting
shall be approved by the Management Committee at
the next meeting and copies thereof shall be supplied

CERTIFIED 7RJE COPY
FEDERAL BIGH COUR

Signature.
Date...
7.4 (a)

(b)

to the Partias. in addition, the secretary shall at each
meeting, prepare e@ written summary of any decision
made by the Management Committes for approval and
signature by the Parties.

Not later than the fwenty-eighth (28th) day of February
Of each Year, the chairman shall Prepare and forward to
the Parties, a calendar of meetings as agreed by the
Management Committee for that Year,

The Management Committee shall meet at least once
every four (4) calendar months, or at such other
intervals or venue as may be agreed by the
Management Committee and, In addition, whenever
requested by alther Party by giving at least twenty-one
(21) days notice in writing to the other Party which
Notice shall specify the matter or matters to be
considered at the meeting; or, when summoned by the

_ chalrman or by the CONTRACTOR as an emergency

(c)

Meeting for which no specified notice period shall be
required,

The quorum for any meeting of the Management
Committee shall consist of a minimum of three (3)
representatives of the CORPORATION and three (8)
representatives of the CONTRACTOR, The chairman or
his alternate and the CONTRACTOR's designated lead
representative or his alternate must be Present at every
Management Committee meetings for a quorum to be

E coPY 4
CERTIFI? TF couRT

RAL
FEDE ABU |e A

3 (ho

Signature
Deote«-~
(d)

()

formed, If no such quorum is present, the chairman shail
call another meeting of the Management Committee
giving at least fourteen (14) days written notice of such
meeting.

The secretary shall In consultation with the chairman .

convene all meetings of the Management Committee
other than emergency meetings.

Within eight (8) weeks after the submission of a Work
Programme and Budget by the CONTRACTOR, the
Management Committee shall meet to consider and
approve such submissions. Should the
CORPORATION wish to propose a revision as to
certain specific features of the said Work Programme
and Budget, it shall within sight (8) weeks after receipt
of such Work Programme and budget so notify the
CONTRACTOR in -wrlting specifying In reasonable
detail the changes requested and its reasons thereof.
The Management Committee shall resolve the request
for revisions proposed by the CORPORATION. If the
CORPORATION has not proposed any revisions in
writing within elght (8) weeks, then the said Work
Programme and Budget as submitted shall be
approved by resolution af the Management Committee.
Any portion of a Work Programme about which the
CORPORATION has not proposed a revision shall in
so far as possible be carried out as prescribed therein.

CERTIFIED/TRUE COPY Pn
FEDERAL HIGH COURt

7.5 (a)

(b)

(©)

Except as may be expressly provided for in this
Contract, the Management Committee shall determine
and adopt rules to govern Its procedures.

Members attending a meeting of the Management
Committee may. be accompanied by advisers and
experts to the extent reasonably necessary to assist
with the conduct of such meeting. Such advisers and
experts shall not vote or In any way participate in
decisions, but may contribute in a non-binding way to
discussions or debates of the Management Committee.

Except as otherwise expressly provided In this Contract
all decisions of the Management Committee shall be
made by the unanimous vote of the Partles. if
unanimity is not obtained on any matter (including any
matter pertaining to a Work Programme or Budget
proposed by the CONTRACTOR) submitted to the
Management Committee, then the Management
Committee shall meet again to attempt to resolve such

matter not later than fourteen (14) days after the,

meeting [In which the proposed matter failed to be
resolved. Any portion of such proposal that isresolved
shall in so far as possible be carried out, At least saven
(7) days prior to such second meeting, the Party
casting the dissenting vote shall provide to the other
Party In writing in reasonable detall the reasons for
such dissenting vote. If such reasons are not provided
at least seven (7) days prior to such second meeting,

a
7.6

then the proposal shall be deemed approved. In such
second meeting the agenda shall comprise of such
written reasons as provided by the dissenting Party. If
unanimity Is not obtained in the second meeting, then
the Mariagement Committee shall meet a third time
within fourteen (14) days after the second meeting. If
unanimity Is not obtained In the third meeting then the
CORPORATION and the CONTRACTOR may agree to
appoint an independent qualified expert to advise, on
the matter, which advice shall be binding on the
Parties. In the event of fallure of the Parties to agree to
the appointment of the said expert, the provisions of
Clause 24 shall apply.

(a) The Parties shall be bound by, and abide by, each
decision of the Management Committee duly made in
accordance with the provisions of this Contract.

Any matter which Is within the powers and duties of the
Management Committee may be determined by the
Management Committee without a Management Committee
meeting If such matter Is submitted In writing by slither Party
to the other Party with due notice and with sufficient

“Tnformation regarding the matter to be determined so as to

enable the Parties to make an Informed decision with respect
to such matter, The other Party to whom the Information Is
submitted shall agree in writing with the proposed request for
the sald decision to be carried out subject further to the
provision of Clause 7.6(d) herein

CERTIFIED PRUE Copy
FEDERAL HIGH/COURP

Bate
(a)

(c)

Except for urgent matters referred to in Clause 8.1(p),
each Party shall cast its vote with respect to such matter
within twenty-one (21) days of receipt of such notice and

Buch manner of determination shall be followed unless a

Party objects, within fourteen (14) days of receipt of
such notice, to having the matter determined in such
manner, If any Party fails to vote by the expiry of the
twenty-one (21) days period for vating, It shall be
deemed to have voted In the affirmative, The secretary
shall promptly advise the Parties of the results of such
vote and the secretary shall draft a resolution to be
signed as soon as possible by the Parties.

Each Party shall nominate one of Its officers as its
representative from whom the other Party may seek
binding decisions on urgent Matters, Including, but not
limited to ongoing drilling operations, by e-mail, by
telephone, registered or hand delivered, letter, facsimile
transmission, or In person and advise each other In
writing of the persons so nominated and any changes
thereof.

The decisions made pursuant to this Clause 7.6 shall
be recorded in the minutes of the next scheduled
meeting of the Management Committee, and shall be
binding upon the Parties to the same extent as if the
matter had been determined at & meeting of the

Management Commi ¥
Ue ete
ha OM

7.7 The Management Committee shall establish exploration and
technical sub-committees and any other advisory sub-
committees, as it considers necessary from time to time such
as finance and budget, and legal services sub-committees:

(a). Each sub-committee established pursuant to Clause
7.7 shall be given terms of reference and shall be
subject to such direction and procedures as the
Management Committee may give or determine.

(b)- The Management Committee shall appoint the
members of the sub-committee, which shall be
comprised of equal representation from the Parties.
The chairman and the secretaries of the sub-
committees shall be appointed by the Management
Committee.

(c)»- The deliberations and recommendations of any sub-
committee shall be advisory only and shall become
binding and effective upon acceptance by the
Management Committee.

CLAUSE 8 - RIGHTS AND OBLIGATIONS OF THE PARTIES

8.1 In accordance with this Contract, the CONTRACTOR shall:

(a) provide all necessary funds for payment of Operating
Costs Including, but not limited to, funds required to

29
CERTIFIED TBOE COPY.
FERAL HIGH] GOURT
OE A BUS a ey

Signature --/-
Date

(b)

(c)

(d)

(e)

(

Provide ail materials, equipment, supplies, and
technical requirements (including —_ personnel)
purchased, paid for or leased in Foreign Currency;

Provide such other funds for the performance of Work
Programmes including payments to third parties who
perform services {n accordance with terms contained
therein as sub-contractors:

Prepare Work Programmes and Budgets and carry out
approved Work Programmes in accordance with
internationally acceptable petroleum industry practices
and standards with the objective of avolding waste and
obtaining maximum ultimate recovery of Crude Oil at
minimum costs;

ensure that all leased equipment-pald for in Foreign
Currency and brought into Nigeria: for Petroleum
Operations are treated In accordance with the terme of
the applicable leases;

have the right of ingress to and egress from the
Contract Area and to and from facllities therein located
at all times during the term of this Contract;

submit to the CORPORATION for permanent custody
copies of all geological, gacphysical, drilling, well
production, operating and other data ‘and reports as it
may compile during the term hereof and at the end of

(9)

()

0)

(k)

()

the Contract surrender all original data and reports to
the CORPORATION;

prepare estimated and final PPT returns and submit
same to the CORPORATION on a timely basis in
accordance with the PPT Act;

have the right to lift in accordance with Annex D and
freely export and to retain abroad the receipts from the

sale of Available Crude Oil allocated to it here under;

prepare and carry out plans and programmes for
Industry training and education of Nigerians for all job
classifications with respect to Petroleum Operations in
accordance with the: Petroleum Act Cap 350 Laws of the
Federation of Nigeria 1990, as amended;

employ only such personnel as required to conduct the
Petrolaum Operations in a prudent and cost effective
manner giving preference to Nigerian citizens;

give preference to such goods which are avallable in
Nigerla or services that can be rendered by Nigerian
nationals, provided they meet the specifications and the
standards of the goods and services;

the CONTRACTOR and its sub-contractors shall, as the
case may be, pay all customs duties and like charges as
are imposed by law In Nigeria, subject to the provisions

(m)

(n)

Of this Contract, CONTRACTOR and its sub-contractors
shall not be treated differently from any other companies
and their sub-contractors engaged in similar Petroisum
Operations in Nigeria;

indemnify and hold the CORPORATION harmless
against all losses, damages, injuries, expenses, actions
of whatever kind and nature including but not limited to
legal fees and expenses suffered by any third party
where such loss, damage, Injury is as the result of
Gross Negligence of the CONTRACTOR or Its sub-
contractors except where such losses are shown to
result from any action or failure to act on the part of the
CORPORATION,

indemnify and hold the CORPORATION harmless
against all losses, damages, InJjurles, expenses, actions
of whatever kind and nature suffered by the
CORPORATION where such loss, damage or injury is
as the result of Gross Negligence of the CONTRACTOR
or its sub-contractors except where such losses are
shown to result from any action or failure to act on the
part of the CORPORATION, provided however, that for
Gross Negligence, the CONTRACTOR shall not be
liable to the CORPORATION for any consequential
losses or .consequential damages, Including lost
production or lost profits.

Y
B coPy,
ririe Fol, court
cent
FEDE! 7) eactt” Rn
gignatu .
ar
(0) determine with the CORPORATION the technical and
cost aspects of any field development under this
Contract and thereafter agree with the CORPORATION
on the development decision prior to the development of
a field in the Contract Area;

(p) not exercise all or any rights or authority over the
Contract Area in derogation of the rights of the
CORPORATION;

(q) in the avant of any emergency requiring immediate
operational action, take all actions it deems proper or
advisable to protect the Interests of the Parties and any
costs so incurred shall be Included In the Operating

~ Costs, Prompt notification of any such action taken by
the CONTRACTOR and the estimated cost shall be

givan to the CORPORATION within forty-eight (48)

hours of the event. The notice shall be given to the

CORPORATION within forty eight (48) hours of when

the CONTRACTOR became aware of the event, If

CONTRACTOR can demonstrate to the satisfaction of

the CORPORATION that it was not aware of the event

at the time the event occurred. If the CORPORATION

Is not notified within the period of forty eight (48) hours,

then the CONTRACTOR shall be solely responsible for

the costs Incurred for such operational action between
the end of the forty eight (48) hour notics pejriod and the
actual time of receipt of the notice by the

CORPORATION; such costs shall not be recoverable as

iv

so 3
CERTIFIED-FRYE COPY °

FEDERAL HIGH GOQUR?
AB A
Signature secns fiber mone ren 7 :

Date oe A a2 lof 5

Operating Costs, If the CORPORATION Is not provided
with a cost estimate within seven (7) days from the
8vent or from the date CONTRACTOR became aware
of the event, then the costs of such operational action
shall not be recoverable as Operating Cost;

(r), provide CORPORATION with a copy of the duly
executed joint operating agreement between the
’ Contractor Parties within 30 days of Its execution. If
CONTRACTOR executes a heads of agreement prior to
. ®xecuting such Joint operating agreement, a copy of it
will be provided to CORPORATION within thirty (30)

days of its execution;

:. {8),. submit to the CORPORATION technical and economic
. data, or other relevant information generated by the
Operator and furnished to CONTRACTOR telating to
a the Contract Area, as and when required by the
vor CORPORATION, provided, however,CONTRACTOR
shall not be required to submit Its internal proprietary or
confidential information which are not directly related to

this PSC,

8.2 In accordance with thls Contract, the CORPORATION shall:

(a) pay to the Government In a timely manner, all bonuses,
Royalties, Concession Rentals and PPT accruing out of
Petroleum Operations and indemnify and hold the
CONTRACTOR hammless against all losses, damages, :

(b)

(ce)

expenses, actions of whatever kind and nature
Including but not limited to legal fees and expenses
suffered by the CONTRACTOR as a result of any
fallure to so timely pay;

with its professional staff assigned pursuant to Clause
413 jointly work with the CONTRACTOR's professional
staff in the Exploration, Petroleum Engineering,
Facilities/Material, Legal, Finance and Envirohmental

‘and Safety Departments and other araas in the

Petroleum Operations;

assist and expedite the CONTRACTOR's execution of
Petroleum Operations and Work Programmes
Including, but not limited to, assistance in supplying or
otherwise making available all necessary visas, work
permits, rights of way and easements as may be
requested by the CONTRACTOR (expenses incurred
by the CORPORATION at the CONTRACTOR’s
request in providing such assistance shall be
reimbursed to the CORPORATION by the
CONTRACTOR in accordance with Clause 11.1
herein). The CONTRACTOR shall include such
reimbursements In the Operating Casts; which
taimbursement will be made against the
CORPORATION's invoice and shall be in U.S. Dollars
computed at the rate of exchange published by the -
Central Bank of Nigeria or the Federal Ministry of
Finances on the date the expense was incurred);

. » CERTIFIES TAYE Copy 8

FEDERS eL HIGH COURP

Sige
Mate

ay ays — vfs
Jae
(2)

(e)

(g)

have the right to recover from CONTRACTOR all costs
approved by the Management Committee which are
reasonably incurred for purposes of Petroleum
Operations in the Contract Area;

have title to all original data resulting from the
Petroleum Operations Including but not limited to
geological, geophysical, engineerlng, well logs,

- completion, production, operations, status reports and

any other data as the CONTRACTOR may compile
during the term hereof, provided however, that the
CONTRACTOR shall keep and use such original data
during the term of this Contract and the
CORPORATION shall have access to such original
data during the term of this Contract;

not exercise all or any of Its rights or authority over the
Contract Area In derogation of the rights of the
CONTRACTOR; and

the CORPORATION shall apply for cunvarsion of the
OPL to OML and shall exercise all the rights and
comply with all the obligations of the Licensee or
Lessee under the Petroleum Act Cap 350 Laws of the
Federation of Nigeria, 1990.

36

CLAUSE 9 - RECOVERY OF OPERATING COSTS AND CRUDE

9.1

Ol. ALLOCATION

The allocation of Available Crude Oil shall be in accordance
with the Accounting Procedure (Annex B), the Allocation
Procedure (Annex C) and this Clause 9 as fallows:

(a) Royalty Oil shail be allocated to the CORPORATION in
- such quantum as will generate an amount of Proceeds
equal to the actual Royalty payable during each month

and the Concession Rental payable annually;

(b) Cost Oil shall be allocated to the CONTRACTOR In
such quantum as will generate an amount of Proceeds
sufficient for recovery of Operating Costs in OPL245
and any OML(s) derived therefrom after allocation of
Royalty Oll to the CORPORATION. All costs will be
recovered in U.S, Dollars through Cost Oll allocation;

(c) Tax Oil shall be allocated to the CORPORATION in
such quantum as will generate an amount of Proceeds
equal to the PPT liability payable during each month;

(4) If the quality of the seismic is approved by the
Management Committee, reasonable —selsmic
acquisition and processing costs confirmed by
Department of Petroleum Resources of the Ministry
and, committed to or incurred on the relevant OPL prior
to the Effective Date of this Contract shall be

CERTIFIED 7 cory
FEDERAL HIGH| pais
4BU -
Signature... /.. on
Date. =

37
(e)

1 Cumulative
“| Production (MMB)

recoverable and count toward satisfying the minimum
Work Programme.

Profit Oll, being the balance of Avaliable Crude Oil after
deducting Royalty Oil, Tax Oil, and Cost Oil, shall be
allocated to each Party pursuant to Schedule B-2
Section D of the Accounting Procedure (Annex 8) as
follows:

PROFIT OIL PERCENTAGES

CONTRACTOR | CORPORATIO
, N

from Contract Area

Greater than 2000 Negotiable
in the event of a discovery of a field which cannot be
economically developed at the above Profit Oil splits,
the Parties shall meet to agree on the appropriate
terms and conditions and Profit Oll splits which would
provide for the development of such discovery to the
economic benefit of the Parties.

9.2 Each Party shall take In kind, lift ahd dispose of Its allocation

of

Available Crude Oil in accordance with the Lifting

38

9.3

94

9.5

9.6

Procedure (Annex D). In the event of any reconciliation, the
records of the Ministry of Petroleum Resources shall be the
official records.

Allocation of Royalty Oil and Tax Oil ta the CORPORATION
shall be applied towards the liabilities of the CONTRACTOR
and the CORPORATION for Royalty, Concession Rentals,
and PPT and the Proceeds therefrom shall be paid to the
Government by the CORPORATION an behalf of both
Parties.

Either Party may at the request of the other, lift the other
Party's Available Crude Oil pursuant to Clause 9.2 and the
lifting Party within sixty (60) days shall transfer to the account
of the non-liting Party the Proceeds of the sale to which the
non-lifting Party is entitled. Overdue payments shall bear
interest at the rate of one (1) month LIBOR plus two (2%)
percent.

The CONTRACTOR may purchase any portion of the
CORPORATION's allocation of Available Crude Oil from the
Contract Area under the CORPORATION’s terms and
conditions including valuation and pricing of the Crude Oll as
applicable to third party buyers of the CORPORATION’s
Crude Oil.

The Parties shall meet on a monthly or quarterly basis to

reconcile all Crude Oit produced, allocated and lifted during
{he period In accordance with Article Ill (7) of Annex D,

CERTIFIED 7, copy

FEDERAL HIGH] COURT 39

& BL

Signature .
Dote

CLAUSE 10 - VALUATION OF AVAILABLE CRUDE OIL

10.1. Available Crude Oil allocated to each Party shall be valued In
accordance with the following procedures:

(a) On the attainment of commercial production, each
Party shall engage the services of an independent
laboratory of good repute to determing the assay of the
new Crude Oil.

(b) When a new Crude Oil stream is produced, a trial
marketing period shall be designated which shall
extand for the first six (6) months period during which
such new stream Is lifted or for the period of time
Tequired’ for the first ten (10) liftings, whichever Is
longer. During the trial marketing period the Parties
shall:

(i) collect samples of the new Crude Oil upon which
the assays shall be performed as provided in
Clause 10.1 (a) above;

(i) determine the approximate quality of the new
Crude Oil by estimating the yield values from
refinery modelling;

(lil) share in the marketing such that each Party
markets approximately an equal amount of the

“ coPyY
coer ti ‘ ial FOURt / «
FEO A BUA
Signature. ems ff mee b> f A
Date.ns an ery “2

(c)

(iv)

(vy)

new Crude Oll and to the extent that one Party lifts
the other Party's allocation of Available Crude Oll,
payments thereof, shall be made in accordance
with Clause 9.4;

provide information to a third party who shall
campile the information and maintain all individual
Party information confidential with regards to the
marketing of the new Crude Oil including
documents which verity ihe sales price and terms
of each lifting;

apply the actual F.0,8. sales price to determine

the value for each lifling which F.O.B. sales pricing
for each lifting shall continue after the trial
marketing period unti! the Parties agrea to a
valuation of the new Crude Oil but In no event
longer than ninety (90) days after conclusian of
the trlal marketing period,

As soon as practicable but in any event not later than

sixty (60) days afier the end of the trial marketing
period, the Partles shall meet to review the assay, yield,
and actual sales data, Each Party may present a
proposal for the valuation of the new Crude Oil. A
valuation formula for the Realizable Price shall be
agreed to by the Parties not later than nine (9) months
after the first lifting. Such valuation formula shall be In
accordance with the Realizable Price provisions

CERTIFIED RUE COPY “a
FEDERAL HIG GOUR?

A/BU aaa
Signature... nfofitireccsrs0ree
Dat@ san seepoar hy edly oy

CML
established by the Management Committee. it is the
intent of the Parties that such prices shall reflect the true
market value based on arm's length transactions for the
Sale of the new Crude Oil. The valuation formula as
determined hereinbefore (including the product yleld
values) shall be mutually agreed within thirty (30) days
of the aforementioned meeting failing which,
determination of such valuation shall be as provided in
Clause 10.2.

(d) Upon the conclusion of the trial marketing period, the
Parties shall be entitled to lift their allocation of Available
Crude Oil pursuant to Clause 9 and the Lifting
Procedure.

(e) When @ new Crude Oil stream Is produced from the
Contract Area and is commingled with an existing Crude
Oll produced in Nigeria, which has an established
Realizable Price basis, then such basis shal! be applled
to the extent practicable for determining the Realizable

. Price of the new Crude Ol, The Parties shall meet and
mutually agree on any appropriate modifications to such
established valuation basis, which may be required to
reflect any change in the market value of the Crude Oils
as a result of commingling.

10.2 If in the opinion of either Party an agreed price valuation
method fails to reflect the market value of a Crude Oil
produced In the Contract Area, then such Party may propose

az t

UE COPY
H COURT YF)

CERTIFIED!
RAL Hl
FEDEMAL
40.3

to the other Party modifications to such valuation method
once in every six (6) months but in no event more than twice
in any Year. The Parties shall then meet within thirty (30)
days of such proposal and mutually agree on any
modifications to such valuation within thirty (30) days from
such meeting, failing which, determination of such valuation
shall be referred to a mutually agreed independent expert for
his opinion,

Segregation of Crude Olls of different quality and/or grade
shall be by agreement of the Parties taking into
consideration, among other things, the operational
practicality of segregation and the cost benefit analysis

thereof. If the Parties agree on such segregation the

following provisions shall apply:

®) Any and all provisions of the Contract concerning
valuation of Crude Ojl shall separately apply to each
segregated Crude Oil produced;

(b) Each grade or quality of Crude Oil produced and
segregated in a given Year shall contribute its
proportionate: share to the total quantity designated in
such Year as Royalty Oll, Tax Oll, Gost Ol! and Profit
Oil.

CLAUSE 411 - PAYMEN’

CERTIFIED ARUE COPY
FEDERAL Hic COURT

Signature :

Distal sin *) peared 5) en
14.4 The method of payment of any sum due from the
CONTRACTOR to the CORPORATION and vice versa shall
be in accordance with the Prevailing guidelines of the Federal
Ministry of Finance and of the Central Bank of Nigeria and in
accordance with the Accounting Procedure, Annex B.

_ 14.2 Unless so otherwise provided herein, any payment which the
CORPORATION is required to make to the CONTRACTOR

_ or which the CONTRACTOR Is Tequired ta make to the
CORPORATION Pursuant to this Contract shall be made
‘within thirty (30) days following the end of the month In which
the obilgation to make such payments occurs, Overdue
Payments shall bear interest at the annual rate of one (1)
month LIBOR plus two (2%) percent,

11.3 Each Party shall have the tight of set off against the other
_Parly for sums due and Payable to the other Party under this
Contract agreed sums past due under this Clause, provided
that no set-off shall be made without prior notice of thirty (30)
days and written consent of the other Party.

CLAUSE 12 + TITLE TO EQUIPMENT/ABANDONMENT

12.1. The CONTRACTOR shall finance the cost of purchasing all
equipment to be used in Petroleum Operations in the
Contract Area pursuant to the Work Programme and such
equipment shall become the property of the CORPORATION
on arrival In Nigeria, The CONTRACTOR and the
CORPORATION shall have the right ta use such equipment

exclusively for Petroleum Operations in the Contract Area
during the term of this Contract. Should the CORPORATION
desire to use stich equipment outside the Contract Area,
such use shall be subject to terms and conditions agreed by
the Parties, provided that it is understood that Petroleum
Operations hereunder shall take precedence over such use
by the CORPORATION. The CONTRACTOR shall only lease
equipment with the approval of the CORPORATION, such
approval not to be unreasonably withheld If such lease is in
the best interest of the Petroleum Operations.

412.2 The CONTRACTOR's right to use such purchased

equipment shall cease with the termination or expiration
(whichever Is earlier) of this Contract.

12.3 The provisions of Clause 12.1 with respect to the title of

property passing to the CORPORATION shall not apply to

teased equipment belonging to local or foreign third parties,

12.4

and such equipment may be freely exported from Nigeria In
accordance with the terms of the applicable lease,

Title to all lands purchased or otherwise acquired by the
CONTRACTOR for the purposes of Petroleum Operations
and all movable property utilized in the Contract Area and
Incorporated permanently In any premises, location and
structures for the purpose of Petroleum Operations
hereunder shall be In the name of the CONTRACTOR AND
CORPORATION. Upon cost recavery of the costs of such
property, the CORPORATION shall take full title of such

lands and property relating to Petroleum Operations under
the Contract on @ ‘where is as is” basis. CONTRACTOR
shall hand over such lands and property within thirty (30)
days.

12.5 Subject to Clause 12.2 hereof, all fixed assets Purchased or

otherwise acquired by the CONTRACTOR for the purposes
of Petroleum Operations hereunder shal! become the
Property of the CORPORATION, Upon termination of this
Contract pursuant to Clause 19 the CONTRACTOR shall
hand over possession of such fixed assets to the
CORPORATION.

-- 12.6 During the term of this Contract, any agreed sales of

equipment, fand, fixed assets, materials and machinery
acquired for the purpose of the Petroleum Operations
hereunder shall be conducted by the CONTRACTOR on the
basis of the highest price obtainable and the proceeds of
such sale shall be credited to the Petroleum Operations.

12.7 Abandonment

Abandonment costs will be estimated on a field basis and on
the basis of technicat studies by the CONTRACTOR to be
agreed by the Management Committee. The
CONTRACTOR shall either (i) provide security, with prior
approval of the CORPORATION which shall not be
unreasonably withheld, in the form of @ standby letter of
credit or corporate or bank guarantee, or (ii) set aside an

g COP SF,
cERTIRE? Gy) court

pEDEMAY pe

abandonment fund in U.S, Dollars to be heid in an interest-
bearing escrow account jointly established by the Parties at a
first class commercial bank. The bank so designated shall
have a long term rating of not less than “AA” by Standard and
Paor's Corporation or “Aa2” by Moody's Investor Service or a
comparable rating by another mutually agreed rating service.
Preference shall be given to banks in Nigsria possessing the
required rating.

The abandonment fund shall be set aside commencing at 2
time and at a rate to be agreed by the Management
Committes, Such rate shall take into account the relationship
between the estimated total abandonment cost, and the
anticipated production revenues, and shall be reviewed on an
annual basis as part of the budgeting process.

The abandonment fund shall be used solely for the purposes
of paying for decommissioning and abandonment operations.
No Party shall mortgage, pledge, encumber or otherwise use
such abandonment fund for any purpose whatsoever except
as expressly provided herein. The abandonment fund may be
invested only In investments approved by both Partles,

Any balance remaining In the abandonment fund after total
abandonment and cost recovery for all fields in the Contract

Area shall revert to tha CORPORATION.

CLAUSE 13 - EMPLOYMENT AND TRAINING OF PERSONNEL

CERTIFIE
FEDERAL“

13.1 Each Calencar Year, the Operator shall submit a detai

programme for recruitment and training for the followin
Calendar Year in respect of the Nigerian personne! of
Operator in accordance with the Petroleum Act CAP 350
Laws of the Federation 1990 and a detailed account of the
attainment of the percentages of Nigerian employees
specified in Cleuse 13.3 (b)

13.2 Qualified Nigerians shall be employed in all non-specialized
positions,

13.3 (a) Qualified Nigerians shall also be employed in specialized
positions such as those In exploration, drilling,
engineering, production, environmental, safety, finance
etc. The OPERATOR shall have the rlght, subject to
applicable laws, rules and regulations, to employ non-
Nigerians in such specialized positions where qualified
Nigerians are not available provided that the OPERATOR
shall recrult and train Nigerians for such specialized
positions, such that the number of non-Nigerian staff shall

be kept to a minimum.
(b) The Operator shall ensure that:

(i) ten (10) Years from the Effective Date of this
Contract the number of citizens of Nigeria
employed by the Operator in connection with the
Petroleum Operations in managerial, professional
and supervisory positions shall reach at least

seventy five (75%) percent of the total number of
persons employec by Operater in those positions.
The Operator sha! further ensure that at the 15"
and 20" Year after the Effective Date of this
Contract, the minimum level of the total number
of Nigerian citizens engaged in Petroleum
Operations in managerial, supervisory and other
professional positions shall reach eighty (80%)
percent and eighty five (85%) percent
respectively; and

(ii) all skilied, semi-skilled and unskilled workers
employed by the Operator are citizens of Nigeria.

13.4 Pursuant to Clause 8.3(b) compatent professionals of the
CORPORATION shall be assigned to work with the Operator
and such personnel and the Operator's personne! shall not be
treated differently with regards to salaries and other benefits.
Operator and CORPORATION shall mutually agree on the
numbers of CORPORATION's staff to be assigned to the
Petrolaum Operations, The costs and expenses of such
CORPORATION personnel shall be Included in’ Operating
Costs,

13.5 The Management Committee shall agree on tha organization

chart of the Operator which shall include Nigerian and non-
Nigerian staff in key postions.

CERTIFIED 71 UE Copy

FEDERAL I Ht GOURR. 0
BUA . :

14.4

14.2

eran employed under this Co:

a,

¢ without the prior written appr

né Ministry
of Petroleum Resources or other designatec government

agency, as may be required by ap;
regulations, Request for such approval sina!
the CORPORATION.

= 14 - BOOKS AND ACCOUNTS. At
OVERHEAD CHARGES

Books and Accounts

The CONTRACTOR shall be responsible for keeping
complete books of accounts consistent with modern
petroleum industry and accounting practices and procedures.
The statutory books and accounts of this Contract shall be
kept in Naira and U.S. Dollars, All other books of accounts as
the CONTRACTOR may consider necessary shall be kept in
columnar form in both Nalra and U.S, Dollars. Officials of the
CORPORATION and the CONTRACTOR shall have access
to such books and accounts. The accountants of
CORPORATION assigned pursuant to Clause 13 shall
participate in'the preparation of same.

All statutory books of account shall be kept at the registered
address of the CONTRACTOR in Nigeria.

14.3 Audits

0)

(i)

Books of Accounts

The CORPORATION shall have the right to inspect and
audit the accounting records relating to this Contract for
any Calendar Year by giving thirty (30) days written
notice to the CONTRACTOR and the CONTRACTOR
shall facilitate the work of such inspection and auditing;
provided however that such inspection and auditing
shall be carried out within two (2) Calendar Years
following the end of the Calendar Year In question, and
If not, the books and accounts relating to such
Calendar Year shall be deemed to be accepted by the
Parties as satisfactory. Any exception must be made in
writing within ninety (90) days following the end of such
audit and fallure to give such written notice within such
time shall establish the correctness of the books and

accounts.

The CORPORATION may undertake the inspection
and audit in Clause 14.3 (i) above elther through its
own personnel or through a qualified firm of chartered
accountants registered in Nigeria appointed for the
purpose by the CORPORATION; provided, however,
that the transportation and per diem costs of the
GORPORATION's own personnel shall be borne by the
CONTRACTOR as general administrative costs and
shall be cost recoverable. For the qualified firm of
chartered accountants, the costs shall be borne by the
CORPORATION.

(it) Notwithstanding that the sald Perlod of two (2)
Calendar Years may have explred, if the
CONTRACTOR has been found gulity of Gross
Negligence, the CORPORATION shal! have the right to
conductfurther audit to the extent required to
investigate such Gross Negligence in respect of any
earlier periods; provided, however, that the costs of
such investigations shall be bome by the
CORPORATION.

(lv) Materials

The CONTRACTOR shall maintain. physical and
accounting controls of materials in stock in accordance
with general practice In the International petroleum
industry. The CONTRACTOR shall make a total
inventory at least once In a Calendar Year and shall
give the CORPORATION a four (4) weak written notice
prior to such Inventory. The CORPORATION and or its
external auditors shall be entitled to observe such
inventory. The CORPORATION may however carry out
partial or total check of such inventories at its own
expense, whenever It considers necessary, provided
such exercise does not unreasonably disrupt Petroleum

Operations.

14.4 Home Office Overhead Charges

The CONTRACTOR shall include the following percentages
on total annual capital expenditure as overhead charges in
calculating total Operating Costs:

- First - $200 million 1% of Capex
- Next - $200 million 0.75% Capex
- Next - $100 million 0.5% of Gapex

- Above - $500 million 0%

CLAUSE 415 - ROYALTY AND TAXES

15.1 Royalty

Royalty rates shall be as provided in the Petroleum Act, Cap
350, Laws of the Federation of Nigeria, 1990, as amended,
and the prevailing fiscal laws and regulations,

16.2 Petroleum Profits Tax (PPT)

(a) The PPT shall be In accordance with the Laws of the
Federation of Nigeria, 1990 as amanded.

(b) The PPT rate applicable to the Contract Area shall be
fifty (50%) percent flat rate of the chargeable profits for
the duration of the Contract.

15.3 ‘The CORPORATION shall pay all Royalty, Concession
Rentals and PPT on behalf of itself and the CONTRACTOR
out of Available Crude Oil allocated to it under Clause 9.1 of
this Contract.

CERTIFIED TR . g
FEDERAL BIG B copy

fA B
Sarah w/ [2 ——

) Date oe een

bo A337 Ho
15.4

15.5

15.6

The Realizable Price established in accordance with Clause
10 of this Contract shall be used in determining the amount
Payable on Royalty and PPT in tespect of Crude Oji
Produced and lifted pursuant to this Contract. The
Parameters for new Crude Oil streams produced from the
Contract Area shall also be determined in accordance with
the provisions of Clause 10 af this Contract.

The CORPORATION shall make available to the
CONTRACTOR copies of recelpts Issued by the Federal
Iniand Revenue Service bearing the name of the Party for the
payment made for PPT in accordance with each Party's Tax
Oil allocation as provided in Annex B Schedule B.1
CORPORATION shall provide to CONTRACTOR a copy of
the payment advice within thirty (30) days of issuance.

(nvastment Tax Allowance (ITA)

(a) The ITA shall be in accordance with the PPT Act Cap
354 Laws of the Federation of Nigeria, 1990 as
amended,

(b). The ITA rate applicable to the Contract Area shall be
fifty (50%) percent flat rate for the duration of this
Contract.

CLAUSE 16 - INSURANCE

signature. Fes se j
ane ay {
18.1 All property acquired under the provisions of this Contract
shall be adequately insured with an insurance company of
goed repute by the CONTRACTOR in consultation with the
CORPORATION, in the names of the Parties. The premium
for such policies shall be included in Operating Costs. All
policies shall name tha CORPORATION as a co-insured with
a waiver of subrogation rights in favour of the
CORPORATION.

18.2 In case of loss or damage to Property, Indemnifications paid
by the insurance companies shall be entirely recelved by the
CONTRACTOR § for Petroleum Operations. The
CONTRACTOR shall determine whether the lost or damaged
property should be repaired, replaced or abandoned. If the
decision is to repair or replace, the CONTRACTOR shall
immediately replace or repalr such lost or damaged property.
Any excess cost of repair or replacament above the amount
teimbursed by the insurance companies shall be regarded as
Operating Costs. If the decision Is to nelther repalr nor
teplace then the procaeds of any coverage shall be credited
to Operating Costs. In the event that the loss or damage is
attributable to the CONTRACTOR's Gross Negligence the
excess cost of replacement or repair shall not be reimbursed
as Operating Costs.

-16.3 The CONTRACTOR shall take out and maintain an
insurance policy covering any and all damages caused to
third parties as a direct or Indirect result of the
CONTRACTOR's Petroleum Operations.

16.4 All insurance policies under this Clause 16 shall be based on

16.5

16.6

good international petroleum industry practice, and shall be
taken out Jn the Nigerian Insurance market except for those
conceming risks for which the CONTRACTOR cannot obtain
coverage in Nigerla which shall be taken out abroad, to the
extent requiredby law.

In entering into contracts with any sub-contractor for the
performance of Petroleum Operations, the CONTRACTOR
shall require such sub-contractor to take out adequate
Insurance In accordance with Clauses 16.1 and 16.3 above
and to properly Indemnify the CORPORATION and the
CONTRACTOR for any damage done and to properly
indemnify and hold -the CORPORATION and the
CONTRACTOR harmless against claims from third parties.

The CONTRACTOR shall maintain other insurance policies
required under Nigerian law,

CLAUSE 17 » CONFIDENTIALITY AND PUBLIC
ANNOUNCEMENTS

17.1 The CONTRACTOR and the CORPORATION shall keep

information fumished to each other in connection with
Petroleum Operations and all plans, maps, drawings,
designs, data, scientific, technical and financial reports and
other data and Information of any kind or nature relating to
Petroleum Operations including any discovery of petroleum

as strictly confidential, and shall ensure that their entire or
partial contents shall under no circumstances be disclosed in
any announcement to the public or to any third party without
the prior written consent of the other Party,

The provisions of this Clause 17 shall not apply to disclosure
to:

(a) Subcontractors, Affiliates, assignees, auditors, financial
consultants or legal advisers, provided that such
disclosures are required for the effective performances
of the aforementioned recipients’ duties related to
Petroleum Operations;

(b) Comply with statutory obligation or the tequirements of
any governmental agency or the rules of a stock
exchange on which a Party’s stock Is publicly traded in
which case the disclosing Party will notify the other
Party of any information so disclosed prior to such
disclosure,

(c) Financial Institutions involved In the provision of finance
for the Petroleum Operations hereunder provided, in all
such cases, that the recipients of such data and
Information agree in writing to keep such data and
Information strictly confidential.

(d) A third party for the purpose of hegotidting an
assignment of Interest hereunder provided such third

CERIIFIE ) TRUE COPY
yeaaL HIGH/GOURF

A/BU
Signatura.[..
DGt@senaedower

17.2

17,3

17.4

party executes an undertaking to keep the information
disclosed confidential.

The Parties shall take necessary measures In order to make
thelr employees, agents, representatives, proxies and sub-
Contractors comply with the same obligation of confidentiality
provided for in this Clause |7,

The provisions of this Clause 17 shall terminate five (8)
Years after the expiration of this Contract.

The Partles shall use best endeavours to ensure that their
respective servants, employees, agents and sub-contractors
shall not make any reference in public or publish any notes in
newspapers, periodicals or books nor divulge, by any other
means whatsoever, any Information on the activities under
the Petroleum Operations, or any reports, data or any facts
and documents that may come to thelr knowledge by virtue
of this Contract, without the prior written consent of the other

Party.

17.5 The CONTRACTOR shall submit to the CORPORATION all

48.1

statutory reports and Information for submission to
Government and other statutory bodies.

CLAUSE 18 - ASSIGNMENT

CONTRACTOR shall not sell, assign, transfer, convey or
otherwise dispose of part or all of its rights and interest under

18.2

18.3

19.1

thls Contract to other parties, including Affiliates, without a
prior written notice to and without prior written consent of the
CORPORATION which consent shall not be unreasonably
withheld,

{f the written consent by the CORPORATION is given, the
assigning CONTRACTOR shall be relieved of its llability to :
the extent of the assignment of Its rights and obligations
under this Contract.

Any request for consent to assign or dispose as aforesaid,
made by the CONTRACTOR to the CORPORATION shail
include the deed of assignment and other relevant
information relating to financial and corporate standing of the
assignee, and Its capability to contribute to the Petroleum
Operations under this Contract.

_ CLAUSE 18 - TERMINATION

The CORPORATION shall be entitled to terminate this
Contract if any of the following events occur:

(a) CONTRACTOR defaults in the performance of any of
its obligations set forth in Clause 8 herein;

(b) CONTRACTOR has falled to pay the Bonuses set out
In Clause 2 and/or fully execute the minimum Work
Programmes described In Clause 6.2:

CERTIFIED TRUE COPY
FEDERAL &IGH COURP

Signatufs..

Dates. paw) Ay
(c) CONTRACTOR assigns its rights and interests under
this Contract without a prior written notice and prior
written consent of the CORPORATION;

(d) CONTRACTOR is adjudged Insolvent or bankrupt by a
court of competent jurisdiction in Nigeria;

{e) CONTRACTOR liquidates or terminates its corporate
existence; or

(f) _ Warranties made by CONTRACTOR under Clause 23
herein are found to be untrue when made.

(9) If upon Completion under the terms of the Escrow
Agreement-as agreed between the Parties and made
Pursuant to clause 2.1. (b) hereof, the Escrow Cash or
any part thereof then outstanding is not paid into the
FGN Recelving Account as stipulated therein;
PROVIDED that such non payment Is attributed solely
fo any act or omission of the CONTRACTOR,

19.2 Termination for any of the events specified in Clause 19.1 (d)
and (8) above, shall be with immediate effect and the
CORPORATION may by written notice to the
CONTRACTOR declare the Contract terminated as to the
CONTRACTOR.

19.3 If the Cause for termination Is an event specified in Clause
19,1(a) the CORPORATION shall give written notice thereof

to CONTRACTOR to remedy such default within @ period not
more than thirty (30) days of receipt of CORPORATION's
notice or such additional days as the CORPORATION
deems appropriate in the circumstances. If upon the
expiration of the said period such default has not been
temedied or removed, the CORPORATION may by written
notice to the CONTRACTOR declare the Contract
terminated.

19.4 With-the ‘exception of such rights of the CONTRACTOR that

19.5

19.6

may have accrued prior to the date of termination,
CONTRACTOR’s rights shall cease upon the termination of
this Contract. Such termination shall take place without
prejudice to any other rights or remedies, which may be
available to either Party.

Without prejudice to all other rights of the CORPORATION
‘herein contained, CONTRACTOR shall upon the termination
‘of this.Contract permit inspection, copying and auditing of Its
accounts and records for the Petroleum Operations.

Upon ninety (20) days notice, CONTRACTOR shall have the
right, at Its sole discretion, to relinquish its rights and to
terminate this Contract without further obligations or
liabilities, provided It has satisfied the minimum Work
Programme provided in either Clause 6.2 (a) or Clause 6.2
(b) or If a delay referred to In Clause 6.5 has continued for
more than a cumulative period of 12 months.

19,7

20.1

20.2

20.3

However, subject to Clause 6.5 herein this Contract shall
terminate if no petroleum is found in the Contrast Area after
ten (10) Years from the Effective Date and no OML Is issued,

CLAUSE 20 - FORCE MAJEURE

Any fallure or delay on the part of either Party in the
performance of its obligations or duties under this Contract
shall be excused fo the extent attributable to force majeure. A
force majeure situation Includes delays, defaults or Inablilty to
Perform under this Contract due to any event beyond the
feasonable contemplation or control of either Party. Such
event may be, but Is not limited to, any act, event, happening,
Or occurrence due to natural causes; and acts or perils of
navigation, fire, hostilities, war (declared or undeclared),
blockage, labour disturbances, strikes, riots, Insurrection, clvll
commotion, quarantine restrictlons, epidemics, storms,
floods, earthquakes, accidents, blowouts, lightning, and, acts
of or orders of Government.

If Petroleum Operations are delayed, curtailed or prevented
by force majeure, then the time for carrying out the obligation
and dutles thereby affected, and rights and obligations
hereunder, chall be extended for a period equal to the period

of such delay.

‘The Party who Is unable to perform its obligations as a result
of the force majeure shall promptly notify the other Party
thereof not later than forty-eight (48) hours after the

fn
establishment of the commencement of the force majaure,
stating the cause, and both Parties shall do all that is
reasonably within their powers to rernove such cause.

20.4 The CONTRACTOR's failure or inability to find Crude Oil in

commercial quantity for reasons other than as specified in
Clause 20.1 hereof shall not be deemed force majeure.

CLAUSE 24 - LAWS AND LANGUAGE

24.4 This Contract shall be govemed by and construed In
accordance with the Laws of the Federation of Nigeria.

24.2 All affairs related to this Contract shall be conducted in the
language in which this Contract was drawn up.

CLAUSE 22 - NATURAL GAS

22.1 If the CONTRACTOR discovers a commercially viable
quantity of Natural Gas, the CONTRACTOR shall investigate
and submit proposals for the commercial development of the
Natural Gas ‘for the CORPORATION’s consideration. Any
cost in respect of such proposals or Investigation shall be :
Included in Operating Costs. For the commercial
development of Natural Gas, the CORPORATION and
CONTRACTOR shall enter into a supplemental agreement.
Such agraament shall recognize that the CONTRACTOR has

63
CERTIFIEY TRUE Copy EY)
FEDERAL/HIGH CO f a“

URE
co

22.2

the right to participate in such development project, with the
tight to recover the costs and share in the profits,

Notwithstanding the provisions of Clause 22 hereof, the
CONTRACTOR may utilize, at no cost any proportion of the

; Produced Natural Gas required as fuel for Production

22.3

23.1

operations; gas recycling, gas Injection, gas lift, or any other
Crude Oil enhancing recovery schemes, stimulation of wells
necessary fot maximum Crude Oil recovery in the field
discovered and developed by the CONTRACTOR and such
usage shall be wih prior written consent of the
CORPORATION, which consent shall not be unreasonably
withheld,

The attainment of recovery of Crude Oil through an efficient,
®conomic and technically acceptable method shall always be
-paramount In all decisions regarding associated Natural Gas.
However, prior to the commencement of production of Crude
Gil from the Contract Area, the CONTRACTOR shall submit
to the Minlster, a programme for the utllization of any Natural
Gas associated with Crude Oil, which has been discovered
from the Contract Area.

CLAUSE 23 - REPRESENTATIONS AND WARRANTIES

In consideration of the CORPORATION entering Into this
Contract, the CONTRACTOR warrants as follows:

signatures» ven

Date" pvaies a
(a)

(b)

(c)

The CONTRACTOR has the power to enter into and
perform this Contract and has taken all necessary
action to execute, deliver and perform the Contract In
accordance with the terms herein contained and has
been granted all concessions, licenses, permits and
authorization on Petroleum Operations.

The execution, delivery and performance of this
Contract by the CONTRACTOR will not contravene in
any respect, any of the provisions of

(i) any law or regulations or order of any

governmental authority, agency or court
applicable to or by which the CONTRACTOR
may be bound;

(i) any mortgage, contract or other undertaking or
Instrument to which the CONTRACTOR is a party
or which Is binding upon It or any of its respective

revenues or assets.

Full disclosure has been made to the CORPORATION
prior to the Effective Date of all facts In relation ta tha
CONTRACTOR and its financial condition and affairs
as are material and should be made known to the
CORPORATION.

CERTIFIED TRYE
FEDERAL HIGH coco
cau
ABU, ORF
Signature |

Date ee sane
244

24.2

24.3

(ad) That the CONTRACTOR tagether with its Affillates has
the funds both In foreign and local currencies to carry
out Petroleum Operations under this Contract,

(e) The representations and warranties set out above shall
remain for the duration of this Contract,

CLAUSE 24 ~ CONCILIATION AND ARBITRATION ©

Where an Independent expert is used, CORPORATION and
CONTRACTOR shall furnish the expert with all written
information, which he may reasonably require for his opinion,
The cost of the services of the expert, if appointed, shall be
shared equally between CORPORATION = and
CONTRACTOR.

If. difference or dispute arises between the CORPORATION
and the CONTRACTOR, conceming the interpretation or
Performance of this Contract, and if the Parties fail to settle
such difference or dispute by amicable agreement, then
elther Party may serve on the other a demand for arbitration.

Within thirty (30) days of such demand being served, each
Party shall appoint an arbitrator and the two arbitrators thus
appointed shall within a further thirty (30) days appoint a third
arbitrator. If the arbitrators do not agree on the appointment of
such third arbitrator, or if elther Party falls to appoint the
arbitrator to be appointed by it, such arbitrator or third
arbitrator shall be appointed by the President of the Court of

copy
Bunt

24.4

Arbitration of the International Chamber of Commerpe (IGC)
in Paris on the application of the other Party (notice of the
Intention to apply having been duly given in writing by the
applicant Party to the other Party). The third arbitrater when
appointed shall convene meetings of the arbitration panel
and act as chalrman. If an arbitrator refuses or neglects to
act or is incapable of acting or dies, a new arbitrator shall be
appointed in his place and the above provisions of appointing
arbitrators shall govern the appointment of any such new
arbitrator or arbitrators.

The arbitration award shall be binding upon the Parties. The
Nigerian Arbitration and Conclliation Act Cap 19, laws of the

~ Federation of Nigeria, 1990 shall apply to this Contract and

the Judgment upon the award rendered by the arbitrators may
be.entered in a court having Jurisdiction thereof, Each Party
shall pay Its own attorney's fees and costs.

24,5 The venue of the arbitration shall be any where In Nigeria as

may be agreed by the Parties.

CLAUSE 25 - EFFECTIVE DATE

25.1 This Contract shall come into force and effect on the

Effective Date.

25.2 This Contract shall not be amended or modified in any

respect except by mutual consent, In writing, of the Parties
hereto.

CERTIFIED T
FEDERAL HI

UE coPY
Ht GOURR a
JA

. 035 Toph _
26,1

26.2

CLAU 8 - CHANGE IN LEGISLATION

The Partles agree that the commercial terms and conditions
of this Contract are based on the existing fiscal terms in
accordance with the provisions of the Deep Offshore and
Inland Basin Production Sharing Contracts Act, 1999, If such
fiscal terms are changed, the Partles agree, subject to
Clause 26,3, to review the terms and conditions of this

_ Contract affected by such changes to align such terms and

conditions with the fiscal terms,

The terms of this Contract have been negotiated and agreed
having due regard to the terms of the Petroleum Profits Tax

Act, as amended by the Deep Offshore and Inland Basin

26.3

Production Sharing Contracts Act, 1999and any duties and/or
surcharges applicable to export of Crude Ol! on the Effective
Date.

If at any time or from time to time there should be a change
In legislation or regulations which materially affects the
commercial benefits afforded the CONTRACTOR under this
Contract, the Parties will consult each other and shall agree
fo such amendments to this Contract as are necessary to
restore as near as practicable such commercial benefits
which existed under the Contract as of the Effective Date.

28.1

28.2

CLAUSE 27 - OPERATOR

_Shell Nigeria Ultra Deep Limited is designated the Operator

under the Contract to execute the Petroleum Operations In
the Contract Area.

CLAUSE 28 - CONFLICT OF INTERESTS

Each Party tepresents and warrants that it did not engage
any person, firm or company as a commission agent for

purposes of thls Contract and that It has not given or offered

to give (directly or indirectly) to any person any bribe, gift,
gratuity, commission or other thing of significant value, as an

inducement or reward for doing or forbearing to do any action

ortake any decision in relation to the Contract, or for showing
or forbearing to show favour or disfavour to any person in
relation thereto.

Each Party further represents that it shall not either directly or
indirectly give to any person, director, employee,
representative or agent of the other Party or any government
official any commission, fee rebate, gift or any entertainment
of significant cost or value, and shall not procure the services
of any commission agent or other third party to give any such
gift, fee, reward, concession, bribe, entertalnment of
significant cost or value or anything of a similar nature, for
the purposes of Influencing or Inducing positively or

29.4

29.2

adversely the award of the Contract or doing any act in
connection with the Contract.

CLAUSE 29 - NOTICES

Any notice required to be given by sach Party te the other
shall be In writing and shall be deemed to have been duly
given and received if sent by fax, or registered post to, or
hand delivered at the following registered offices:

THE CORPORATION:

THE GROUP MANAGING DIRECTOR

NIGERIAN NATIONAL PETROLEUM CORPORATION
NNPC TOWERS

CENTRAL AREA, HERBERT MACAULAY WAY,
ABUJA,

Fax: 234-(09)-413-4760.

CONTRACTOR:
THE EXECUTIVE DIRECTOR

SHELL NIGERIA ULTRA DEEP LIMITED
21/22 MARINA

LAGos

Fax: 234 1 264 6433

Each Party shall notify the other promptly of any change in
the above address.

IN WITNESS WHEREOF THE PARTIES herein have caused this
agreement to be executed the day and year first above written.

SIGNED AND DELIVERED for and on behalf of
NIGERIAN NATIONAL PETROLEUM CORPORATION

Designation: GROUP MANAGING DIRECTOR

In the presence of:

Signature: as
Designation: Geen csebfeecasrnny To THe Cone '

Address: vere V OPE oo ocecssn

SIGNED AND DELIVERED for and on behalf of
Shall Nigeria Ultra Deep Limited

Name: eee BRAS

Designation; EXECUTIVE DIRECTOR

Sn the presence of:

Name: MRS 4

Signature: Berea
Designation: FINANCE MAN Ape

Address: SYA, 3 ISS, Df MARK, Lees

APPROVED BY THE HONOURABLE MINISTER

This 22roay of

Designation: PRESIDENTIAL ADVISER ON
PETROLEUM AND ENERGY, FOR AND
ON BEHALF OF MINISTER OF
PETROLEUM RESOURCES

In the presence of;

Name: s/AAG CHL

Signature: 0... Zosegerscceges

